Citation Nr: 0314553	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 9, 
2001, for the grant of service-connected cause of death 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to December 
1984.  He died in September 1997.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for cause of 
the veteran's death, effective October 9, 2001.  The 
appellant has appealed the effective date assigned.

In February 2003,  the veteran testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.


FINDING OF FACT

There was no informal claim, formal claim, or written intent 
to file a claim of entitlement to service-connected cause of 
death benefits prior to October 9, 2001.


CONCLUSION OF LAW

An effective date earlier than October 9, 2001, for the award 
of service-connected cause of death benefits is legally 
precluded.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that the veteran's service medical records have been 
requested and received by the RO, and such records appear to 
be intact.  In January 2002 and March 2002, the RO notified 
the appellant of her rights, what evidence was necessary, 
what evidence it needed from her, when and where to send it, 
what was required to establish a service-connected death, and 
information it needed from her.  In March 2002, it told her 
what VA had done and that evidence submission was ultimately 
her responsibility.

Additionally, in the May 2002 statement of the case, the RO 
provided the appellant with the provisions of 
38 C.F.R. § 3.159 (2002), and explained why an effective date 
of October 9, 2001, was assigned and why an effective date 
earlier than that date was legally precluded.  The RO also 
included the pertinent regulations that applied to the 
appellant's claim for an earlier effective date.  By 
providing the appellant with the provisions of 3.159, VA 
informed her that it must make reasonable efforts to assist 
her in obtaining evidence necessary to substantiate her 
claim.  It told the appellant that as long as she adequately 
identified the records, that VA would assist in obtaining 
them.  The RO stated that it was responsible for obtaining 
medical records held by any federal department or agency that 
the appellant identified.  It further stated that it would 
obtain medical records from other health-care facilities as 
long as the appellant adequately identified the facilities, 
but noted that the appellant had the ultimate responsibility 
for obtaining those records.  Based on the above, the Board 
finds that the appellant has been informed of the evidence 
necessary to substantiate her claim and of which information 
and evidence she was to provide to VA and which information 
and evidence VA would attempt to obtain on her behalf.

As to assisting the appellant with obtaining relevant 
records, the Board notes that the appellant has not alleged 
that there are any pertinent records that would assist in the 
grant of an earlier effective date.  Thus, the Board finds 
that the RO was under no obligation to obtain any additional 
records on behalf of the appellant's claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Consequently, the 
Board finds that the case need not be referred to the 
appellant for further argument as the Board's consideration 
of the new regulations in the first instance does not 
prejudice the appellant and the changes articulated in the 
new legislation are less stringent.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II. Decision

The veteran died in September 1997.  At the time of his 
death, he was service connected for hypertension, rated as 20 
percent disabling; bilateral glaucoma, rated as 10 percent 
disabling; scars of the face and upper trunk secondary to 
acne vulgaris, rated as noncompensably disabling; and 
thoracostomy tube scar due to spontaneous pneumothorax of the 
right lung, rated as noncompensably disabling.  The death 
certificate received on October 9, 2001, shows that the 
immediate cause of death was metastatic carcinoma to the 
brain - liver, "due to (or as a likely consequence of)" 
carcinoma of the lung.  Hypertension was listed as an "other 
significant condition contributing to death but not resulting 
in the underlying cause."

Also received on October 9, 2001, was the appellant's VA Form 
21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits.  She 
indicated on that application that she was claiming that the 
cause of the veteran's death was due to service.

In an April 2002 rating decision, the RO granted service 
connection for cause of the veteran's death, effective from 
October 9, 2001.

The appellant seeks an effective date earlier than October 9, 
2001 for the grant of service-connected cause of death 
benefits.  Specifically, the appellant states that the cause 
of the veteran's death was stated on his death certificate, 
and that when the veteran's entitlement to VA benefits 
stopped, she should have been notified by VA that she was 
entitled to death benefits.  She asserts that due to the 
neglect by VA and the casualty office at Fort Bliss, 
dependency and indemnity compensation entitlements were never 
explained to her.  She further asserts that somebody should 
have made contact with her as to her potential entitlement, 
which never happened.  A member of the staff at the Fort 
Worth Casualty Assistance Office gave her the cemetary plot 
at Fort Bliss when she went there to see him on September 9, 
1997, but she was never assigned a casualty assistance person 
to assist her during this time.  See her May 2002 VA Form 21-
4138, her June 2002 VA Form 9, and the transcript of the 
February 2003 videoconference hearing before the undersigned.

Upon request made in person or in writing by any person 
applying for VA benefits, the appropriate application form 
will be furnished.  38 C.F.R. § 3.150(a) (2002).  Upon 
receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation.  38 C.F.R. § 3.150(b) (2002).

The surviving spouse of a veteran who has died from a 
service-connected disability after December 31, 1956, may be 
entitled to dependency and indemnity compensation benefits.  
38 U.S.C. §§ 1310, 1311 (West 2002).  The veteran's death 
will be considered service connected where a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2002).

If a claimant files an application for dependency and 
indemnity compensation benefits within one year after the 
veteran's death, then the effective date is the first day of 
the month in which the veteran died. 38 U.S.C. § 5110(d)(1) 
(2002).  If no such application is filed or could be 
construed to have been filed within one year after the 
veteran's death, then the effective date will be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 
3.400(c)(2) (2002).

Under 38 C.F.R. § 3.155(a), an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claims must 
identify the benefit sought.  Id.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. §§ 3.151(a), 3.152 
(2002).  Upon request made in person or in writing by any 
person claiming or applying for benefits under the laws 
administered by the Secretary, the Secretary shall furnish 
such person, free of all expense, all such printed 
instructions and forms as may be necessary in establishing 
such claim.  38 U.S.C.A. § 5102 (West 2002).

After having carefully reviewed the evidence of record, the 
Board finds that, regretfully, there is no legal basis for an 
effective date earlier than October 9, 2001, for the grant of 
service-connected cause of death benefits.  The reason is 
that the claim was not received within one year of the 
veteran's death and that no claim for death benefits had been 
received prior to October 9, 2001.

The law and the regulation specifically indicate that when a 
claim is not received within one year of the veteran's death, 
the effective date cannot be earlier than the date the claim 
was received.  The claim was filed on October 9, 2001, which 
was more than one year after the veteran's death.  The 
effective date assigned by the RO is the correct effective 
date for the award of service-connected cause of death 
benefits.  The Board is bound by the applicable statute and 
regulation pertaining to effective dates.  38 C.F.R. § 19.5 
(2002).

The Board has thoroughly reviewed the evidence received 
between the date of the veteran's death and the date the 
appellant filed her claim for death benefits.  There is 
nothing in the record during that time frame which could be 
construed as an informal claim for dependency and indemnity 
compensation benefits.  See 38 C.F.R. § 3.155(a).  Had the 
appellant filed her claim for dependency and indemnity 
compensation benefits within one year of the veteran's death, 
she would be entitled to an effective date earlier than 
October 9, 2001.  However, she did not submit the claim until 
October 9, 2001, which, when the law is applied, is the 
correct effective date based upon the facts of this case.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

For the reasons stated above, the Board finds that there is 
no legal basis to grant an effective date earlier than 
October 9, 2001 for the award of service-connected cause of 
death benefits.  See id. 

The Board is aware that the appellant has asserted that the 
VA and the Fort Worth casualty assistance office had been 
neglectful due to their failure to inform her of benefits to 
which she was entitled.  However, it is incumbent upon her to 
file a claim for VA benefits.  The record does not reflect 
that VA knew that the veteran's death was service-connected 
at the time of his death in September 1997.  There is a VA 
Form 20-6560 which shows that the veteran's compensation was 
terminated effective September 1, 1997, based on October 28, 
1997, activity, but the record did not reflect at that time 
that the appellant may have had apparent entitlement to 
dependency and indemnity compensation benefits.  The death 
certificate showing hypertension as a significant 
contributory cause of death was received by VA in October 
2001 along with the VA Form 21-534.  The death certificate 
was dated September 11, 1997, two days after the date the 
appellant stated during her hearing that she went to the Fort 
Worth casualty assistance office in September 1997.  No 
evidence received by VA before October 9, 2001, showed that a 
significant cause of the veteran's death was a 
service-connected disability.  See 38 C.F.R. § 3.150(b).

The Board notes that the it appreciated the appellant's 
testimony at the February 2003 video conference hearing and 
found the appellant to be a very credible witness.  The Board 
regrets that a more favorable determination could not be made 
in this case.  

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than October 9, 2001 
for the award of service-connected cause of death benefits is 
denied.



____________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

